DETAILED ACTION
Status of Claims
	This Office Action is in response to Application 16/950,300 filed 11/17/2020. The present Application claims Priority to JP2020-008991 filed 01/23/2020. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Advertisement Response in Autonomous Vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20210125227 A1) (hereafter Lee), in view of Kristiansen (US 20190241067 A1) (hereafter Kristiansen), in view of Duggal et al. (US 20170270560 A1) (hereafter Duggal).
As per claim 1:
An information processing device comprising a controller that executes 
acquiring at least one of first information related to advertisement activity from a second unit that is usable as a vehicle cabin of a vehicle and (See Lee ¶0306, “The advertisee's gaze may be obtained via a gaze recognition sensor provided in the vehicle. The gaze recognition sensor may be, e.g., a camera. The gaze recognition sensor may be sensors separately provided in an advertisement display outputting advertisements, other than the default camera installed in the vehicle to obtain sensing information necessary for driving control. For example, embodiments of the disclosure include operations for an advertising vehicle to set a driving route and driving lane for efficient advertisement. Thus, there may be included in a sensor necessary for driving control and separate sensors for obtaining the level of the advertisee's reaction to the 
Although Lee discloses the above-enclosed invention, Lee fails to explicitly disclose the vehicle to have modular units.
However Kristiansen as shown, which talks about modular vehicles, teaches the concept of vehicles to utilize modular units.
is disposed separately from a first unit having a drive unit of the vehicle, the second unit being provided for the advertisement activity, and (See Kristiansen ¶0086, “FIG. 3 shows a side view of a first embodiment of a modular transport unit according to the invention. The modular transport unit of FIG. 3 may be a car requiring a driver to operate it or it may be an autonomously driving car, i.e. a driver-less car. The modular transport unit comprises two propulsion modules 100 and a cabin module 200. The cabin module 200 is in the embodiment shown provided with four seats 201 and is thus capable of holding four passengers, but may in other embodiments be provided with another number of seats 201 and thus be able to hold another number of passengers such as 2, 5 or 6. Thus, and irrespective of the embodiment, the interior design of the cabin module 200 is scalable for extra passengers and/or cargo.” Kristiansen teaches the concept of dedicated cabin and drive units.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kristiansen with the invention of Lee. As shown, Lee discloses autonomous vehicles which can take any form for traveling on 
second information related to a movement of a person within a first predetermined range from a place where the second unit is disposed, and (See also Lee ¶0312, “For example, the specific gesture may be the advertisee's gesture of spreading her arm and pointing her finger at the advertisement provided by the vehicle, or the specific gesture may encompass other various gestures of the advertisee. In other words, the processor may specify the degree of interest in the advertisement via a gesture additionally monitored after the advertisee has gazed at the advertisement for a predetermined time.” Lee discloses collecting information regarding the movement of a person.)
Although the combination of Lee and Kristiansen discloses the above-enclosed invention, the combination fails to explicitly disclose collecting movement information within a predetermined range.
However Duggal as shown, which talks about talks about determining audience interest, teaches the concept of analyzing user movement within a specific range.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Duggal with the combination of Lee and Kristiansen. As shown, Lee discloses the concept of collecting and analyzing user action information including user movement information. Duggal further teaches the concept of tracking and analyzing movement within a predefine range. Duggal teaches this concept to account for people who are outside of the viewing area of the display, thereby not viewing and are incapable of interaction/responding to the advertisement. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Duggal including utilizing a predefine range, 
instructing the first unit to move the second unit to a movement destination decided based on at least one of the acquired first information and the acquired second information. (See Lee ¶0294, “For example, the specific gesture may be the advertisee's gesture of spreading her arm and pointing her finger at the advertisement provided by the vehicle, or the specific gesture may encompass other various gestures of the advertisee. In other words, the processor may specify the degree of interest in the advertisement via a gesture additionally monitored after the advertisee has gazed at the advertisement for a predetermined time.” See also Lee ¶0297, “Specifically, the driving scheme means a driving scheme in which the vehicle temporarily changes lanes while driving depending on the driving lane and driving route set in steps S1320 and S1330 and then changing back to the set lane.” Lee discloses instructing a drive unit based on collected advertising response information.)
As per claim 2:
The information processing device according to claim 1, wherein the first information includes a reaction of a user in a case where a target of the advertisement activity is used or attribute information of the user. (See Duggal ¶0035, “Demographic data for in-person visitors can also be obtained. If demographic data is available for each visitor identifier, the system can filter or organize consumer interest indicators, inferred consumer interest, inferred product feature preferences, and so forth by different demographically-based characteristics. The system can therefore ascertain which particular products or product features interest different demographic groups. 
As per claim 3:
The information processing device according to claim 1, wherein the acquiring the second information includes identifying a movement direction of a person from an image captured by a camera, acquiring information generated from a device carried by a person from a network to which the device is connected, or acquiring information on an event performed within the first predetermined range from the place where the second unit is disposed. (See Duggal ¶0030, “A visitor's actual interest in the video being presented, especially at the intermediate distance category of near, can be more strongly inferred using additional factors besides proximity. Examples of additional factors include positioning of the mobile device with respect to the promotional apparatus, a direction of travel of the mobile device, a length of time at a given position, an image acquired by a camera associated with the promotional apparatus, or a combination thereof. For instance, if a visitor walks closer and closer to the display 
As per claim 6:
The information processing device according to claim 1, wherein: 
a plurality of the second units are disposed; 
the acquiring the first information includes acquiring the first information for each of the second units; 
the acquiring the second information includes acquiring the second information for each of the second units; and 
the instructing the first unit to move the second unit includes instructing the first unit to move at least one of the second units based on the first information and the second information.
(See Lee ¶0285, “As necessary, the plurality of vehicles 1210, 1220, and 1230 may store the road context-related information that they have grasped on their own and/or the road context-related information received from network nodes. The plurality of vehicles 1210, 1220, and 1230 may set a driving route efficiently based on the gathered information or stored information.” Lee discloses a plurality of vehicle 
As per claim 15:
An information processing method executed by a computer, the method comprising: 
acquiring at least one of first information related to advertisement activity from a second unit that is usable as a vehicle cabin of a vehicle and (See Lee ¶0306, “The advertisee's gaze may be obtained via a gaze recognition sensor provided in the vehicle. The gaze recognition sensor may be, e.g., a camera. The gaze recognition sensor may be sensors separately provided in an advertisement display outputting advertisements, other than the default camera installed in the vehicle to obtain sensing information necessary for driving control. For example, embodiments of the disclosure include operations for an advertising vehicle to set a driving route and driving lane for efficient advertisement. Thus, there may be included in a sensor necessary for driving control and separate sensors for obtaining the level of the advertisee's reaction to the advertisement. The separate sensors for obtaining the level of action to the advertisement may include, e.g., at least one image sensor provided in the bezel of the advertisement display.” Lee disclose collecting information relating to advertisement activity from sensors on the body of a vehicle.)
Although Lee discloses the above-enclosed invention, Lee fails to explicitly disclose the vehicle to have modular units.
However Kristiansen as shown, which talks about modular vehicles, teaches the concept of vehicles to utilize modular units.
is disposed separately from a first unit having a drive unit of the vehicle, the second unit being provided for the advertisement activity, and (See Kristiansen ¶0086, “FIG. 3 shows a side view of a first embodiment of a modular transport unit according to the invention. The modular transport unit of FIG. 3 may be a car requiring a driver to operate it or it may be an autonomously driving car, i.e. a driver-less car. The modular transport unit comprises two propulsion modules 100 and a cabin module 200. The cabin module 200 is in the embodiment shown provided with four seats 201 and is thus capable of holding four passengers, but may in other embodiments be provided with another number of seats 201 and thus be able to hold another number of passengers such as 2, 5 or 6. Thus, and irrespective of the embodiment, the interior design of the cabin module 200 is scalable for extra passengers and/or cargo.” Kristiansen teaches the concept of dedicated cabin and drive units.) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kristiansen with the invention of Lee. As shown, Lee discloses autonomous vehicles which can take any form for traveling on road or railroad, and having a drive system. Kristiansen further teaches the concept of vehicles to have modular designs including separate cabin and drive units. Kristiansen teaches this concept as it is well known and desirable in the field of vehicle/transportation design and construction to have modular designs for additional flexibility and adaptability (See Kristiansen ¶0002-¶0003). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kristiansen to utilize a modular design for the additional flexibility and adaptability of vehicles/transportation.

second information related to a movement of a person within a first predetermined range from a place where the second unit is disposed; and (See also Lee ¶0312, “For example, the specific gesture may be the advertisee's gesture of spreading her arm and pointing her finger at the advertisement provided by the vehicle, or the specific gesture may encompass other various gestures of the advertisee. In other words, the processor may specify the degree of interest in the advertisement via a gesture additionally monitored after the advertisee has gazed at the advertisement for a predetermined time.” Lee discloses collecting information regarding the movement of a person.)
Although the combination of Lee and Kristiansen discloses the above-enclosed invention, the combination fails to explicitly disclose collecting movement information within a predetermined range.
However Duggal as shown, which talks about talks about determining audience interest, teaches the concept of analyzing user movement within a specific range.
(See Duggal ¶0029, “Accordingly, the distance to the mobile device is tracked over time as a representation of the proximity of the mobile device to the promotional apparatus. Once the mobile device is within wireless range, the changing distance to the mobile device with respect to the beacon and associated display screen is monitored. Each distance can be determined at a corresponding time stamp and tagged or categorized based on a likelihood that the in-person visitor can see or is actually looking at the playing video. For example, three distance categories can be used: far, near, and immediate, with each category encompassing a range of distances. If the visitor is far from the display screen, the visitor is assumed to be unable to see or 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Duggal with the combination of Lee and Kristiansen. As shown, Lee discloses the concept of collecting and analyzing user action information including user movement information. Duggal further teaches the concept of tracking and analyzing movement within a predefine range. Duggal teaches this concept to account for people who are outside of the viewing area of the display, thereby not viewing and are incapable of interaction/responding to the advertisement. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Duggal including utilizing a predefine range, thereby further accounting for people who cannot view the advertisement to provide accurate advertisement response/interest information.
instructing the first unit to move the second unit to a movement destination decided based on at least one of the acquired first information and the acquired second information. (See Lee ¶0294, “For example, the specific gesture may be the advertisee's gesture of spreading her arm and pointing her finger at the advertisement provided by the vehicle, or the specific gesture may encompass other various gestures of the advertisee. In other words, the processor may specify the degree of interest in the advertisement via a gesture additionally monitored after the advertisee has gazed at the 1320 and S1330 and then changing back to the set lane.” Lee discloses instructing a drive unit based on collected advertising response information.)
As per claim 16:
The information processing method according to claim 15, wherein the first information includes a reaction of a user in a case where a target of the advertisement activity is used or attribute information of the user. (See Duggal ¶0035, “Demographic data for in-person visitors can also be obtained. If demographic data is available for each visitor identifier, the system can filter or organize consumer interest indicators, inferred consumer interest, inferred product feature preferences, and so forth by different demographically-based characteristics. The system can therefore ascertain which particular products or product features interest different demographic groups. These different consumer interest indicators, as well as various interests that are inferred therefrom, can be used to produce reports for marketers, store owners, and so forth. For individual visitors, reports can enable marketers to retarget users based on their interests, to enrich profiles of individual users, to focus marketing content for individual users, and so forth. For visitors as a whole or for groups of visitors, reports enable marketers to intelligently select what features should have a greater marketing push behind them, to determine efficient outlays of marketing resources for future advertising campaigns, to provide valuable feedback to guide research and 
As per claim 17:
The information processing method according to claim 15, wherein the acquiring the second information includes identifying a movement direction of a person from an image captured by a camera, acquiring information generated from a device carried by a person from a network to which the device is connected, or acquiring information on an event performed within the first predetermined range from the place where the second unit is disposed. (See Duggal ¶0030, “A visitor's actual interest in the video being presented, especially at the intermediate distance category of near, can be more strongly inferred using additional factors besides proximity. Examples of additional factors include positioning of the mobile device with respect to the promotional apparatus, a direction of travel of the mobile device, a length of time at a given position, an image acquired by a camera associated with the promotional apparatus, or a combination thereof. For instance, if a visitor walks closer and closer to the display screen, stops at an intermediate near distance to the display screen for two minutes, and then continues onward along the original trajectory, the visitor's interest in at least the viewed portion of the video can be inferred. Also, if a visitor is at a near distance to the promotional apparatus, and a camera detects that the visitor is actually looking at the display screen, then an interest by the visitor can be inferred.” Duggal teaches collecting movement direction of a user based on information provided by the user mobile device.)


Claims 8-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20210125227 A1) (hereafter Lee), in view of Duggal et al. (US 20170270560 A1) (hereafter Duggal), in view of Kristiansen (US 20190241067 A1) (hereafter Kristiansen).
As per claim 8:
An information processing system comprising: 
a controller that executes acquiring at least one of first information related to advertisement activity from the second unit that is provided for the advertisement activity or (See Lee ¶0294, “The processor of the vehicle may obtain the degree of reaction, of advertisees, to advertisements that the vehicle provides. The degree of reaction may represent, e.g., the interest that the advertisees show in the advertisements that the vehicle provides. The advertisees may be a number of unspecified people exposed to the advertising vehicle.” See also Lee ¶0306, “The advertisee's gaze may be obtained via a gaze recognition sensor provided in the vehicle. The gaze recognition sensor may be, e.g., a camera. The gaze recognition sensor may be sensors separately provided in an advertisement display outputting advertisements, other than the default camera installed in the vehicle to obtain sensing information necessary for driving control. For example, embodiments of the disclosure include operations for an advertising vehicle to set a driving route and driving lane for efficient advertisement. Thus, there may be included in a sensor necessary for driving control and separate sensors for obtaining the level of the advertisee's reaction to the advertisement. The separate sensors for obtaining the level of action to the 
second information related to a movement of a person within a first predetermined range from a place where the second unit is disposed, and (See also Lee ¶0312, “For example, the specific gesture may be the advertisee's gesture of spreading her arm and pointing her finger at the advertisement provided by the vehicle, or the specific gesture may encompass other various gestures of the advertisee. In other words, the processor may specify the degree of interest in the advertisement via a gesture additionally monitored after the advertisee has gazed at the advertisement for a predetermined time.” Lee discloses collecting information regarding the movement of a person.)
Although Lee discloses the above-enclosed invention, Lee fails to explicitly disclose collecting movement information within a predetermined range.
However Duggal as shown, which talks about talks about determining audience interest, teaches the concept of analyzing user movement within a specific range.
(See Duggal ¶0029, “Accordingly, the distance to the mobile device is tracked over time as a representation of the proximity of the mobile device to the promotional apparatus. Once the mobile device is within wireless range, the changing distance to the mobile device with respect to the beacon and associated display screen is monitored. Each distance can be determined at a corresponding time stamp and tagged or categorized based on a likelihood that the in-person visitor can see or is actually looking at the playing video. For example, three distance categories can be used: far, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Duggal with the invention of Lee. As shown, Lee discloses the concept of collecting and analyzing user action information including user movement information. Duggal further teaches the concept of tracking and analyzing movement within a predefine range. Duggal teaches this concept to account for people who are outside of the viewing area of the display, thereby not viewing and are incapable of interaction/responding to the advertisement. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Duggal including utilizing a predefine range, thereby further accounting for people who cannot view the advertisement to provide accurate advertisement response/interest information.
instructing the first unit to move the second unit to a movement destination decided based on at least one of the acquired first information and the acquired second information. (See Lee ¶0294, “For example, the specific gesture may be the advertisee's gesture of spreading her arm and pointing her finger at the advertisement provided by the vehicle, or the specific gesture may encompass other various gestures 1320 and S1330 and then changing back to the set lane.” Lee discloses instructing a drive unit based on collected advertising response information.)
Although the combination of Lee and Duggal discloses the above-enclosed invention, the combination fails to explicitly disclose the vehicle to have modular units.
However Kristiansen as shown, which talks about modular vehicles, teaches the concept of vehicles to utilize modular units.
a first unit having a drive unit of a vehicle; 
a second unit that is usable as a vehicle cabin of the vehicle and is disposed separately from the first unit; and 
(See Kristiansen ¶0086, “FIG. 3 shows a side view of a first embodiment of a modular transport unit according to the invention. The modular transport unit of FIG. 3 may be a car requiring a driver to operate it or it may be an autonomously driving car, i.e. a driver-less car. The modular transport unit comprises two propulsion modules 100 and a cabin module 200. The cabin module 200 is in the embodiment shown provided with four seats 201 and is thus capable of holding four passengers, but may in other embodiments be provided with another number of seats 201 and thus be able to hold another number of passengers such as 2, 5 or 6. Thus, and irrespective of the embodiment, the interior design of the cabin module 200 is scalable for extra 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kristiansen with the combination of Lee and Duggal. As shown, Lee discloses autonomous vehicles which can take any form for traveling on road or railroad, and having a drive system. Kristiansen further teaches the concept of vehicles to have modular designs including separate cabin and drive units. Kristiansen teaches this concept as it is well known and desirable in the field of vehicle/transportation design and construction to have modular designs for additional flexibility and adaptability (See Kristiansen ¶0002-¶0003). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kristiansen to utilize a modular design for the additional flexibility and adaptability of vehicles/transportation.
As per claim 9:
The information processing system according to claim 8, wherein the first information includes a reaction of a user in a case where a target of the advertisement activity is used or attribute information of the user. (See Duggal ¶0035, “Demographic data for in-person visitors can also be obtained. If demographic data is available for each visitor identifier, the system can filter or organize consumer interest indicators, inferred consumer interest, inferred product feature preferences, and so forth by different demographically-based characteristics. The system can therefore ascertain which particular products or product features interest different demographic groups. These different consumer interest indicators, as well as various interests that are 
As per claim 10:
The information processing system according to claim 8, wherein the acquiring the second information includes identifying a movement direction of a person from an image captured by a camera, acquiring information generated from a device carried by a person from a network to which the device is connected, or acquiring information on an event performed within the first predetermined range from the place where the second unit is disposed. (See Duggal ¶0030, “A visitor's actual interest in the video being presented, especially at the intermediate distance category of near, can be more strongly inferred using additional factors besides proximity. Examples of additional factors include positioning of the mobile device with respect to the promotional apparatus, a direction of travel of the mobile device, a length of time at a given position, an image acquired by a camera associated with the promotional apparatus, or a combination thereof. For instance, if a visitor walks closer and closer to the display screen, stops at an intermediate near distance to the display screen for two minutes, 
As per claim 13:
The information processing system according to claim 8, wherein: 
a plurality of the second units are disposed; 
the acquiring the first information includes acquiring the first information for each of the second units; 
the acquiring the second information includes acquiring the second information for each of the second units; and 
the instructing the first unit to move the second unit includes instructing the first unit to move at least one of the second units based on the first information and the second information.
(See Lee ¶0285, “As necessary, the plurality of vehicles 1210, 1220, and 1230 may store the road context-related information that they have grasped on their own and/or the road context-related information received from network nodes. The plurality of vehicles 1210, 1220, and 1230 may set a driving route efficiently based on the gathered information or stored information.” Lee discloses a plurality of vehicle which share information including advertisement responses, and utilize the advertisement response to establish destinations/routes.)
Allowable Subject Matter
Claims 4, 5, 7, 11, 12, 14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As currently claimed, claims 4, 11, 18 are directed towards the concept of providing guidance to a person to within a predetermined range from the place where the second unit is disposed. The Examiner notes the following reference(s):
Tashev et al. (US 20090157302 A1), which talks about pedestrian route production. 
Wheeler et al. (US 20080167806 A1), which talks about providing local maps including providing walking directions to a user to a vehicle
The Examiner notes that while references such as Tashev and Wheeler discuss the concept of providing guidance/direction to persons including by foot or on transit to a particular destination including vehicles, no references teach or suggest providing guidance to a specific vehicle by the vehicle itself as currently claimed. Furthermore, there is insufficient motivation to combine teachings such as Wheeler with the current references as Wheeler specifically address the issue of finding the user’s vehicle, and not for attracting people to an advertisement platform through such guidance. As such, the Examiner has determined these claims to be non-obvious over the prior art.
As currently claimed claims 5, 12, 17 are directed towards the modular vehicle design and determination of candidate points. The Examiner notes that while Kristiansen teaches the concept of modular design in vehicles, these references do not teach or suggest the concept of movement instructions to be performed as currently 
As currently claimed claims 7, 14, 20 is directed towards the loading of objects in the first and second unit and further including instructions to replenish the second unit from the first unit. The Examiner notes the following reference(s):
Bartholomew et al. (US 20180206612 A1), which talks about dispensing cosmetic samples including dispensers within vehicles and refilling such samples.
Although Bartholomew teaches this concept, Bartholomew fails to teach or suggest both a second (cabin) unit and a first (driving) unit to carry such items and to further enable the first unit to replenish the second unit. Upon further search and consideration, no additional references teach or suggests this concept as currently claimed. As such the Examiner has determined these claims to be non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayashida (US 20140145934 A1), which talks about analyzing perceptual reactions including tracking user movement.
Ramanujam (US 20150348112 A1), which talks about providing advertisements to autonomous vehicles based on destinations set for the vehicle.
Kamhi et al. (US 20170329329 A1), which talks about managing autonomous vehicle functions based on occupant attention and position including providing advertisements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VINCENT M CAO/Primary Examiner, Art Unit 3622